Citation Nr: 1614834	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-49 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a left knee disability, to include as secondary to the low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2011, the Veteran testified in a Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that proceeding is associated with the claims file.

The Board notes that the Veteran's initial appeal also included a service connection claim for numbness in the bilateral lower arms and hands.  Upon Board remand, the RO granted service connection.  See Rating Decision dated April 2015.  As this represents a total grant of benefits sought, the issue is no longer before the Board.


FINDINGS OF FACT

1. The record does not contain clear and unmistakable evidence demonstrating that the Veteran's low back disability and left knee disability pre-existed his entrance into active duty service or was not aggravated by service.

2. The evidence of record is in equipoise as to whether the Veteran's low back and left knee disabilities are related to service.  



CONCLUSIONS OF LAW

1. The statutory presumption of soundness upon entry into active duty service has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014); VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2. Resolving all doubt in the Veteran's favor, service connection for a low back disability and a left knee disability is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.

VA sent the Veteran a VCAA notice letter addressing his service connection claim for his low back and left knee disabilities in August 2008.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's claim herein.  Any potential error on the part of VA in complying with the provisions of the VCAA, or with any of the Board's prior remand instructions, has essentially been rendered moot by the Board's full grant of the benefits sought on appeal.

Applicable Law and Analysis

The Veteran asserts that his current back and knee disabilities were caused or aggravated by his period of active duty.  In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In this case, there is evidence suggesting that the Veteran's current back and knee disabilities may have pre-existed his entrance into service.  In regards to the spine disability, the Veteran claims that he experienced low back pain prior to service.  See Board Hearing Transcript, pp. 5 and 33.  As for the left knee disability, the Veteran claims that his left knee disability pre-existed service as a result of a car accident when he was four years old, wherein he broke his left leg.  He also attributes his left knee disability to several football injuries he sustained prior to service.  See DRO Hearing Transcript dated August 25, 2009.  Significantly, however, the Veteran's August 1965 examination upon entrance resulted in clinically normal findings for his back and lower extremities, to include knees and the Veteran reported no prior history of back or knee problems.  See Entrance Examination and Veteran's Report of Medical History dated August 17, 1965.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The Court has held, however, that this presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder the language of [38 U.S.C. § 1111], VA's burden of showing that the condition was not aggravated by service is conditioned only upon a predicate showing that the condition in question was not noted at entry into service."  Crucially, if the presumption of sound condition is rebutted, "then the Veteran is not entitled to service-connected benefits."  Wagner, 370 F.3d at 1096. 

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

There is no evidence to suggest that the Veteran's preservice injuries resulted in chronic disability of the low back and/or left knee.  Because the Veteran's August 1965 entrance examination did not include any notation about a pre-existing low back or knee disability, the presumption of soundness attaches in this case.  Further as discussed immediately below, because the evidence of record does not show by "clear and unmistakable" evidence that the Veteran's low back and knee disabilities existed prior to service and that such disabilities were not aggravated by service, the presumption is not rebutted.  

In March 2015, a VA examiner opined that he was unable to state, with any degree of medical certainty, that the Veteran clearly and unmistakably had a lumbar spine condition prior to his entrance into active service.  The examiner noted that while the Veteran stated that stiffness and achiness in his back existed prior to service, there is no record of any imaging performed on the Veteran's back, nor are there any records of diagnoses or treatments for any low back condition prior to service.  

In regards to the Veteran's left knee condition, the examiner opined that there was no clearly and unmistakably existing left knee condition prior to active military service.  

As noted above, the clear and unmistakable evidence standard is an onerous standard with a greater evidentiary burden than the preponderance of the evidence standard.  Given the Veteran's entrance examination in August 1965 included a clinically normal evaluations of the back and lower extremities and the recent VA examination, to include the subsequent addendum, the Board does not find that the evidence of record clearly and unmistakably demonstrates that the Veteran's current low back and left knee disabilities had their onset prior to his entry into service and were not aggravated beyond their natural progression during service.  As such, the presumption of soundness in this case remains attached and is not rebutted.  See VAOPGCPREC 3-2003; Wagner, 370 F. 3d at 1089.

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

Low Back Disability

As noted above, in order to receive service connection, a claimant must show the existence of a present disability, in-service incurrence of a disease or injury, and a nexus between the two.  Shedden, 381 F.3d at 1167.  In this case, it is undisputed that the Veteran has a current low back disability.  See VA Examinations dated April 2007 and December 2011, VA Examination Addendum dated March 2015.  In addition, the Board has found that the Veteran's statements regarding in-service low spine problems, to include back pain, to be credible.  See Board Decision dated October 2011.  As such, the outcome of this case turns on whether there is a competent and credible link between the Veteran's current low back disability and his in-service injury.  

The Veteran was afforded a VA examination in December 2011.  As previously noted, a subsequent addendum was requested.  In the addendum, the VA examiner stated that the etiology of his current lumbar spine condition is likely the effects of the Veteran's advancing age.  He further indicated that the Veteran's leg discrepancy would likely "put potential undue strain on the lumbar spine, thereby resulting in some changes of degenerative disc disease."  See VA Examination Addendum dated February 3, 2015.  Ultimately, the VA examiner opined that while the exact onset date of the Veteran's degenerative disc disease would require resorting to mere speculation, it is less like than not that the degenerative disc disease was a direct result of any circumstance of the Veteran's active duty.  

The Board finds that the evidence is in equipoise as to whether the Veteran's low spine disability was caused by his period of service.  While the VA examiner opined that the Veteran's disability was not a direct result of his period of service, he did indicate that the Veteran's leg discrepancy contributed to his degenerative disc disease.  However, the examiner did not address whether the pre-existing leg discrepancy caused the degenerative disc disease in service; in fact, he indicated that determining the onset date of the degenerative disc disease would require mere speculation.  

As there is no evidence against a finding that the Veteran's degenerative disc disease began in service, VA examiners have not been able to determine the date of onset of the Veteran's claimed back disability, and the Board has previously found that the Veteran's statements of low back pain in service to be credible, the Board finds the evidence of record for and against the Veteran's claim to be at the very least in relative equipoise.  That is, his report of increased symptomatology during service followed by credible reports of a continuity of symptoms since service are credible.  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The benefit-of-the-doubt rule is applicable in this case.  Shedden element (3) is satisfied, and the benefit sought on appeal is allowed.


Left Knee Disability

Again, it is undisputed that the Veteran currently had degenerative joint disease in the left knee.  See VA Examination dated December 2011.  Further, the Board recognizes the Veteran's in-service complaint of pain upon marching.  As such, Shedden elements (1) and (2) are satisfied and the outcome of this claim turns on whether there is a competent and credible link between the Veteran's current knee disability and his in-service injury.

In his February 2015 addendum, the VA examiner opined that the Veteran's degenerative joint disease of the left knee was at least as likely as not due to the effects of advancing age.  In so finding, the examiner indicated that while there was no evidence of a diagnosable left knee condition in service or within one year of release from service, the Veteran's left leg length discrepancy was a likely contributor to the development of degenerative joint disease of the left knee.  The examiner also indicated that he could not state, without resorting to speculation, the exact date of onset of the Veteran's degenerative joint disease in the left knee.  

As there is no evidence against a finding that the Veteran's degenerative joint disease in the left knee began in service, VA examiners have not been able to determine the date of onset of the Veteran's claimed left knee disability, and the finds that the Veteran's statements of left knee symptoms in service to be credible, the Board finds the evidence of record for and against the Veteran's claim to be at the very least in relative equipoise.  That is, his report of increased symptomatology during service followed by credible reports of a continuity of symptoms since service are credible.

With respect to the Veteran's left leg discrepancy, the Board notes that the examiner did not address the effect, if any, the Veteran's pre-existing leg length discrepancy may have had on the Veteran's left knee while in service.  The examiner also did not address the effects the Veteran's pre-existing leg length discrepancy and pelvic tilt may have had on the Veteran's left knee in conjunction with the Veteran's duties while in service.  

Similar to the Veteran's low back claim, the Board finds that the evidence is in equipoise as to whether the Veteran's left knee disability was caused by his period of service.  The examiner could not determine the onset date of the Veteran's left knee disability, nor did he comment on the effect the Veteran's pre-existing disabilities, in conjunction with his duties while in service, may have had on his left knee.  The Board finds that further attempts to determine the relationship between the Veteran's left knee disability, his period of service, and his pre-existing disabilities would simply amount to an exercise in futility and undue delay.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided).

Thus, in light of the Veteran's in-service complaint of pain, his competent and credible lay assertions, and the overall inadequacy of the negative medical evidence currently of record, the Board finds that the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's current low back and left knee disabilities and his active military service is established.  Element (3) of Shedden is therefore satisfied, and the benefit sought on appeal is allowed.

	(CONTINUED ON NEXT PAGE)



ORDER

1. Entitlement to service connection for a lumbar spine disability is granted.

2. Entitlement to service connection for degenerative joint disease in the left knee is granted.



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


